Citation Nr: 1206323	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to November 30, 2007 for the award of dependency and indemnity compensation benefits based on the need for regular aid and attendance of another.


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to February 1971, at which time he died of gunshot wounds incurred during an altercation with another service member during his service in the Republic of Vietnam.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The first evidence of record reflecting a basis for awarding dependency and indemnity compensation benefits based on the need for regular aid and attendance of another was received by VA on November 30, 2007.


CONCLUSION OF LAW

An effective date prior to November 30, 2007 for the award of dependency and indemnity compensation benefits based on the need for regular aid and attendance of another is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002); 38 C.F.R. §§ 3.1, 3.152, 3.155, 3.400, 3.402 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, the appellant is appealing the "downstream" issue of the effective date for the award of benefits arising from the grant of dependency and indemnity compensation benefits based on the need for regular aid and attendance of another.  Accordingly, the notice provisions of 38 U.S.C.A. § 5103 and its implementing regulations are not applicable, as the claim to which those notice provisions would have applied was the claim seeking the award of aid and attendance benefits.  Furthermore, as the appellant's aid and attendance benefits claim has been granted, those notice provisions have served their purpose.

With respect to the duty to assist, the appellant's private treatment records have been obtained, and the appellant has not identified any records as relevant which have not been obtained.  Additionally, the appellant was offered an opportunity to testify at a hearing before the Board, but she declined the offer.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the appellant's claim.  Therefore, no further assistance to the appellant with the development of evidence is required.

Earlier Effective Date Claim

The appellant seeks entitlement to an earlier effective date for the award of her dependency and indemnity compensation benefits based on her need for regular aid and attendance of another.  This stems from her disagreement with a December 2007 rating decision, which granted aid and attendance allowance effective November 30, 2007, the date of receipt of a medical statement indicating her need for the aid and attendance of another.  The appellant contends that her award should be made effective in April 2006, the date VA received her initial claim seeking aid and attendance benefits.

The term dependency and indemnity compensation means a monthly payment made by the Department of Veterans Affairs to a surviving spouse, child, or parent because of a service-connected death occurring after December 31, 1956.  Basic entitlement for a surviving spouse exists if the Veteran's death occurred on or after January 1, 1957.  38 C.F.R. § 3.5 (2011).

Special monthly dependency and indemnity compensation in the form of increased dependency and indemnity compensation is payable to a surviving spouse who is in need of aid and attendance, or, if not in need of aid and attendance, who is housebound.  38 U.S.C.A. §§ 1311, 1315 (West 2002).  The Board notes that the appellant was in receipt of benefits based on her housebound status at the time she sought benefits based on her need for the aid and attendance of another, as aid and attendance benefits provide a greater monetary benefit.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria to be applied in determining whether a surviving spouse is in need of regular aid and attendance is as follows: (1) the spouse is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of a mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a), which is to say, an inability of the claimant to dress or undress herself, or to keep herself ordinarily clean and presentable; a frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of the claimant to feed herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to her daily environment.  "Bedridden" will be a proper basis for the determination.

With regard to the appellant's claim seeking an earlier effective date for the award of aid and attendance benefits, 38 C.F.R. § 3.402 provides a specific rule governing the effective date of an award of aid and attendance or housebound benefits for a surviving spouse.  Generally, an award of a higher rate of dependency and indemnity compensation based on the need for aid and attendance will be effective the date the claim for that benefit was received or the date entitlement to that benefit arose, whichever is later.  The regulation provides for two limited exceptions.  First, when an award of dependency and indemnity compensation based on an original or reopened claim is effective for a period prior to date of receipt of the claim, any additional dependency and indemnity compensation payable to the surviving spouse by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.402(c)(1).  Second, for the purpose of granting aid and attendance benefits, the date of departure from a hospital, institutional, or domiciliary care at VA expense may be constitute the date of receipt of the claim. 38 C.F.R. § 3.402(c)(2).

The instant case does not involve a claim for retroactive dependency and indemnity compensation benefits. The appellant has also not submitted any evidence (or alleged) that she has been admitted to a hospital, institution, or domiciliary care facility at VA expense. Therefore, 38 C.F.R. § 3.402(c)(1) and 38 C.F.R. § 3.402(c)(2) are not for consideration herein, and the Board will proceed to analyze the appellant's claim pursuant to the general rule that the assigned effective date must be the later of the date of receipt of the claim or date entitlement arose.

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a), 3.152(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.  When a claim has been filed which meets the requirements of 38 C.F.R. §§ 3.151 or 3.152, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. §§ 3.151, 3.152, 3.155.

The appellant's informal claim for regular aid and attendance was received on April 10, 2006.  The claims file does not contain any communication from the appellant that may be reasonably construed as a formal claim or informal claim for regular aid and attendance received by VA prior to this date.  See 38 C.F.R. §§ 3.151, 3.155.  In that regard, prior submitted statements do not reflect the appellant's report of needing regular aid and attendance, as defined above, nor did she report such a need during her June 2005 VA examination.  Furthermore, the appellant does not allege that she filed an earlier claim for regular aid and attendance.

Nevertheless, while the appellant filed a claim seeking aid and attendance benefits in April 2006, the record does not reflect that the appellant's entitlement to aid and attendance benefits arose prior to November 2007.  Specifically, neither an August 2006 VA examination conducted in conjunction with her aid and attendance claim nor a May 2007 aid and attendance questionnaire completed by one of the appellant's treating physicians reflects a basis for awarding aid and attendance benefits.  The 2006 VA examination failed to reflect that the appellant was blind or nearly blind (which is consistent with the appellant's ophthalmological treatment of record); that the appellant resided in a nursing home, as she reported living by herself in her house; that she needed aid when dressing, bathing, or feeding herself or when attending the wants of nature; that she was so mentally or physically incapacitated as to need regular assistance to protect herself from hazards or dangers incident to her daily environment; or that she was bedridden.  While the appellant reported some perceived impairment from protecting herself from hazards of her daily environment, as she had recently experienced a decrease in visual acuity, latter treatment reports reflect her corrected visual acuity of 20/20 bilaterally.

Similarly, the May 2007 VA aid and attendance questionnaire completed by one of the appellant's treating physicians noted that the appellant was not blind, as she had corrected vision of 20/20 bilaterally; that she was not in a nursing home nor required nursing home care; that she was able to feed, bathe, and attend to the needs of nature without assistance; and that she was not bedridden.

The Board has also reviewed Department of Labor forms completed by physicians reflecting their assessment of the appellant's physical capacity prior to November 2007.  However, the forms do not address the criteria relevant for establishing entitlement to aid and attendance benefits, but rather address the appellant's physical capacity for employment.  Thus, these records cannot serve as a basis for granting an earlier effective date.

Therefore, the first indication that the appellant was entitled to aid and attendance benefits is the VA aid and attendance questionnaire received by VA on November 30, 2007, the effective date of the appellant's award.  Accordingly, no basis for awarding an earlier effective date has been presented, and the appellant's appeal is denied.  







CONTINUED ON NEXT PAGE
ORDER

An effective date prior to November 30, 2007 for the award of dependency and indemnity compensation benefits based on the need for regular aid and attendance is denied.



___________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


